                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROCHELLE GRAY,                                   Case No. 17-cv-03973-HSG
                                   8                    Plaintiff,                        ORDER GRANTING
                                                                                          ADMINISTRATIVE MOTION TO
                                   9             v.                                       ESTABLISH BRIEFING SCHEDULE
                                  10     DAVID J. SHULKIN,                                Re: Dkt. No. 93
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 19, 2018, Defendant filed an Administrative Motion requesting that the

                                  14   Court set a briefing schedule regarding the supplemental declaration that Plaintiff Rochelle Gray

                                  15   submitted following the hearing on Defendant’s motion for summary judgment, Dkt. No. 92. Dkt.

                                  16   No. 93. Having considered the papers, the Court hereby GRANTS the motion. Defendant shall

                                  17   file a response to Plaintiff’s Rule 56(d) request by November 23, 2018. Any reply shall be filed

                                  18   by November 30, 2018.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 11/20/2018

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
